Citation Nr: 1632923	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a right shoulder contusion or dislocation.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

A September 1986 rating decision denied service connection for residuals of a right shoulder contusion or dislocation.  The September 2009 rating decision reopened and denied the claim of service connection for residuals, right shoulder contusion, claimed as dislocation.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.


FINDINGS OF FACT

1. In a September 1986 rating decision, the RO denied the claim of service connection for residuals of a right shoulder contusion or dislocation.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2. Evidence received since the September 1986 decision relates to a previously unestablished fact necessary to substantiate the claim.

3.  Residuals of a right shoulder dislocation were manifest in service and are attributable to service.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied service connection for residuals of a right shoulder contusion or dislocation is final.  38 U.S.C.A. § 7105(c) (West 1982); 38 C.F.R. §§ 3.156(b), 20.1103 (1986).  

2.  Evidence received since the September 1986 decision is new and material and the claim of service connection for residuals of a right shoulder contusion or dislocation is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Residuals of a right shoulder dislocation were incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In September 1986, the RO denied the Veteran's claim of service connection for residuals of a right shoulder contusion or dislocation.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial of service connection was based on the fact that treatment was for a right shoulder contusion, which improved.  The decision was also based on the conclusion that a history of a dislocated shoulder was not supported by the evidence and that the discharge examination showed no upper extremity disability and the Veteran denied shoulder and elbow pain at discharge.  The RO further concluded that the evidence did not show chronic residuals of the right shoulder contusion.  In essence, at the time of the prior denial, there was evidence of an in-service injury, but no evidence of a current disability.

Since the prior denial, the Veteran has submitted treatment records showing a current disability during the appeal period.  Specifically, there is an August 2009 private treatment record in evidence showing residuals of July 2009 shoulder surgery.  Additionally, the Veteran has also testified in detail at the Board hearing that he dislocated his shoulder in service and that a fellow service member popped it back into place prior to the Veteran's report to sick call.  Finally, the Veteran submitted a medical opinion indicating a link between his initial dislocation and his current shoulder disability.  See August 2009 correspondence from Dr. L.L.L. Thus, this new evidence goes to cure an evidentiary defect at the time of the prior denial.  Therefore, it is not cumulative, and reopening the claim of service connection for residuals of a right shoulder contusion, or dislocation, is warranted.

Service Connection

The Board finds that service connection for residuals of a right shoulder dislocation is warranted.  In this case, the Veteran testified credibly at the May 2016 Board hearing that he dislocated his shoulder during a hand-to-hand combat training exercise.  He also testified that a fellow service member popped the shoulder back into place just after the injury and before the Veteran reported to sick call.  The Board is persuaded by the level of detail of this testimony.  The Board is also persuaded by the medical articles the Veteran provided that showed symptoms of a shoulder dislocation; the symptoms of tingling noted in the service treatment records that are identified in the medical articles; and the fact that the Veteran was placed in a sling for the injury.  Thus, the Board finds the Veteran sustained a right shoulder dislocation in service, rather than a contusion alone.

The Veteran has further presented medical evidence of a current disability and a link between it and the in-service injury.  In that regard, private physician, Dr. L.L.L., submitted a medical opinion indicating the Veteran has fairly severe glenohumeral degeneration for which surgery was warranted.  See August 2009 correspondence.  Other medical evidence shows surgery and continuing pain for repair of his shoulder disorder.

Next, in her August 2009 correspondence, Dr. L.L.L., an orthopedic surgeon,  opined that the Veteran's recurrent right shoulder instability over the years has been a major contributing factor to his shoulder degeneration.  She opined further that the start of the degeneration can be traced back to the original dislocation in the service, and that, according to the medical literature, the initial event certainly plays a significant role in the recurrent instability and progressive damage to his shoulder.

Dr. L.L.L.'s opinion is strong, when considering her use of the terms "can be," "certainly" and "major contributing factor."  As a treating physician, she possesses a significant degree of familiarity with the Veteran's medical condition and history.  Further, she has taken into account the Veteran's credible report of shoulder dislocation in service.

On the other hand, there is a June 2012 VA medical opinion of record that asserts that the current shoulder disorder cannot be established as relating to the in-service injury.  The VA medical examiner based the opinion largely on the fact that there is no objective medical evidence in the service treatment records supporting the claim.

The Board finds the Veteran's report of popping sounds when his shoulder was injured, and that another service member manipulated his shoulder back into place, to be competent evidence.  This is because the evidence is the product of the Veteran's lay observations about a simple or commonly known medical condition.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As noted above, the Board finds the detail and its consistency with other evidence to make the Veteran's lay testimony credible and persuasive.  

In light of this, because the June 2012 VA medical examiner discounted the Veteran's lay reports and appeared to require that a dislocation be affirmatively documented in the service treatment records, the Board affords the VA medical opinion less weight than it does the opinion of Dr. L.L.L.  Accordingly, the evidence is at least evenly balanced that the current disability is related to the in-service shoulder dislocation.  Therefore, service connection is warranted.


ORDER

The application to reopen the claim of service connection for right shoulder residuals of a right shoulder contusion, or dislocation, is granted.

Service connection for residuals of a right shoulder dislocation is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


